Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20100330886(US’886), further in view of US20150224625(US’625).
Regarding claims 1 and 11, US’886 discloses a tool (read on abrasive article). The tool includes abrasive grains coupled to a support member (a substrate) and a coating such as a hydrophobic coating (read on hydrophobic exterior surface). The abrasive grains are adhered in a single layer (read on abrasive layer) array to the substrate by the bond ([0072]). See [0018], [0027] and [0072-0074]. 
US’886 discloses that several types of coatings can be employed. Examples include but are not limited to diamond-like carbon coatings (DLC), diamond-like nanocomposite coatings (DNC), fluorinated nanocomposite coatings and others, for instance, plated coatings, e.g., Cr, Ni, Pd and so forth ([0075]). In some cases, the coating can include a C--F/H network, a glass-like Si--O network, and, optionally, an additional dopant network. See [0089].
US’886 discloses that the plurality of abrasive particles (grains or grits) is coupled to one or more surfaces of the support member. Tools for conditioning CMP pads can utilize superabrasives, for example, diamond (read on a plurality of individual diamond particles), e.g., natural or synthetic, or combinations of different types of abrasives and/or superabrasives. In specific implementations diamond abrasive grains are coupled (attached) to a substrate, e.g., a disk-like substrate, that is made of stainless steel. See [0030].
US’886 discloses that the coatings have a high water contact angle, e.g., 105° and higher. In specific cases, the water contact angle can be within the range of from about 90° to about 120°. See [0103]. The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "close" ranges, and close ranges have been held to establish prima facie obviousness (MPEP 2144.05). Please note “about “permits some tolerance,
But it is silent that the hydrophobic coating is DLG and conformable.
US’625 discloses that the abrasive elements may be coated to achieve additional wear resistance and durability, reduce the coefficient of friction, protect from corrosion, and change surface properties. Useful coatings include, for example, chemical vapor deposited (CVD) or physical vapor deposited (PVD) diamond, doped diamond, silicon carbide, cubic boron nitride (CBN), fluorochemical coatings, hydrophobic or hydrophilic coatings, surface modifying coatings, anticorrosion coatings, diamond like carbon (DLC), diamond like glass (DLG), tungsten carbide, silicon nitride, titanium nitride, particle coatings, polycrystalline diamond, microcrystalline diamond, nanocrystalline diamond and the like. In one embodiment, the coating may also be a composite material, such as, for example, a composite of fine diamond particles and a vapor deposited diamond matrix. In one embodiment, these coatings are conformal, enabling the precise surface features to be seen under the coating surface. The coating can be deposited by any suitable method known in the art, including chemical or physical vapor deposition, spraying, dipping and roll coating ([0027]).
Thus, it would have been obvious to one of ordinary skill in the art to apply the conformable DLG coating to the abrasive tool of the US’886 motivated by the fact that US’625 discloses that wear resistance and durability, reduce the coefficient of friction, protect from corrosion, and change surface properties can be achieved([0027]) and US’886 discloses that the coating can include a glass-like Si--O network([0089]).
Regarding claims 2 and 9, US’886 discloses that several types of coatings can be employed. Examples include but are not limited to diamond-like carbon coatings (DLC), diamond-like nanocomposite coatings (DNC), fluorinated nanocomposite coatings and others, for instance, plated coatings, e.g., Cr, Ni, Pd and so forth ([0075]). In some cases, the coating can include a glass-like Si--O network, and, optionally, an additional dopant network ([0089]). US’625 discloses that the abrasive elements may be coated to achieve additional wear resistance and durability, reduce the coefficient of friction, protect from corrosion, and change surface properties. Useful coatings include, for example, chemical vapor deposited (CVD) or physical vapor deposited (PVD) diamond, doped diamond, silicon carbide, cubic boron nitride (CBN), fluorochemical coatings, hydrophobic or hydrophilic coatings, surface modifying coatings, anticorrosion coatings, diamond like carbon (DLC), diamond like glass (DLG), tungsten carbide, silicon nitride, titanium nitride, particle coatings, polycrystalline diamond, microcrystalline diamond, nanocrystalline diamond and the like. In one embodiment, the coating may also be a composite material, such as, for example, a composite of fine diamond particles and a vapor deposited diamond matrix. In one embodiment, these coatings are conformal, enabling the precise surface features to be seen under the coating surface. The coating can be deposited by any suitable method known in the art, including chemical or physical vapor deposition, spraying, dipping and roll coating ([0027]).
Regarding claim 10, US’886 discloses that the plurality of abrasive particles (grains or grits) is coupled to one or more surfaces of the support member. Tools for conditioning CMP pads can utilize superabrasives, for example, diamond, e.g., natural or synthetic, cubic boron nitride (CBN) or other abrasives such as oxides, e.g., alumina, silica, borides, nitrides, carbides, e.g., silicon carbide, carbon-based structures (including man-made carbon-based materials such as fullerenes), or combinations of different types of abrasives and/or superabrasives ([0030]).
Claims 1 – 7, and 9 -11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20100330886(US’886), further in view of US6696157(US’157).
Regarding claim 1, 3 – 7 and 11, US’886 discloses a tool (read on abrasive article). The tool includes abrasive grains coupled to a support member (a substrate) and a coating such as a hydrophobic coating (read on hydrophobic exterior surface). The abrasive grains are adhered in a single layer (read on abrasive layer) array to the substrate by the bond ([0072]). See [0018], [0027] and [0072-0074]. 
US’886 discloses that several types of coatings can be employed. Examples include but are not limited to diamond-like carbon coatings (DLC), diamond-like nanocomposite coatings (DNC), fluorinated nanocomposite coatings and others, for instance, plated coatings, e.g., Cr, Ni, Pd and so forth ([0075]). In some cases, the coating can include a C--F/H network, a glass-like Si--O network, and, optionally, an additional dopant network. See [0089].
US’886 discloses that the plurality of abrasive particles (grains or grits) is coupled to one or more surfaces of the support member. Tools for conditioning CMP pads can utilize superabrasives, for example, diamond (read on a plurality of individual diamond particles), e.g., natural or synthetic, or combinations of different types of abrasives and/or superabrasives. In specific implementations diamond abrasive grains are coupled (attached) to a substrate, e.g., a disk-like substrate, that is made of stainless steel. See [0030].
US’886 discloses that the coatings have a high water contact angle, e.g., 105° and higher. In specific cases, the water contact angle can be within the range of from about 90° to about 120°. See [0103]. The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "close" ranges, and close ranges have been held to establish prima facie obviousness (MPEP 2144.05). Please note “about “permits some tolerance,
But it is silent that the hydrophobic coating is DLG and conformable.
US’157 discloses a diamond-like glass (DLG) film including a diamond-like glass containing at least about 30 atomic percent carbon, at least about 25 atomic percent silicon, and less than or equal to about 45 atomic percent oxygen on a hydrogen-free basis(abstract). The DLG can be used as an abrasive surface. Diamond-like glass is an amorphous carbon system including a substantial quantity of silicon and oxygen that exhibits diamond-like properties. In these films, on a hydrogen-free basis, there is at least 30% carbon, a substantial amount of silicon (typically at least 25%) and no more than 45% oxygen. The unique combination of a fairly high amount of silicon with a significant amount of oxygen and a substantial amount of carbon makes these films highly transparent and flexible (read on conformable). See abstract, col. 2, lines 25-42, col. 3, lines 5-6, col. 5, lines 35-45. 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the diamond like glass as the hydrophobic coating motivated by that  fact that US’157 discloses that the unique combination of a fairly high amount of silicon with a significant amount of oxygen and a substantial amount of carbon makes these films highly transparent and flexible (conformable) is suitable for abrasive surface (abstract, col. 2, lines 25-42, col. 3, lines 5-6, col. 5, lines 35-45) and US’886 discloses that the coating can include a glass-like Si--O network([0089]).
Regarding claims 2 and 9, US’886 discloses that several types of coatings can be employed. Examples include but are not limited to diamond-like carbon coatings (DLC), diamond-like nanocomposite coatings (DNC), fluorinated nanocomposite coatings and others, for instance, plated coatings, e.g., Cr, Ni, Pd and so forth ([0075]). In some cases, the coating can include a glass-like Si--O network, and, optionally, an additional dopant network ([0089]). 
Regarding claim 10, US’886 discloses that the plurality of abrasive particles (grains or grits) is coupled to one or more surfaces of the support member. Tools for conditioning CMP pads can utilize superabrasives, for example, diamond, e.g., natural or synthetic, cubic boron nitride (CBN) or other abrasives such as oxides, e.g., alumina, silica, borides, nitrides, carbides, e.g., silicon carbide, carbon-based structures (including man-made carbon-based materials such as fullerenes), or combinations of different types of abrasives and/or superabrasives ([0030]).
Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20100330886(US’886) and US20150224625(US’625) as applied to claim 1] above, further in view of US6696157(US’157).

The combined teaching of US’886 and US’625 discloses the tool (read on abrasive article) set forth above.
But it  is silent  about the  DLG composition as  applicant set forth in  claims 3 -7.
US’157 discloses a diamond-like glass (DLG) film including a diamond-like glass containing at least about 30 atomic percent carbon, at least about 25 atomic percent silicon, and less than or equal to about 45 atomic percent oxygen on a hydrogen-free basis(abstract). The DLG can be used as an abrasive surface. Diamond-like glass is an amorphous carbon system including a substantial quantity of silicon and oxygen that exhibits diamond-like properties. In these films, on a hydrogen-free basis, there is at least 30% carbon, a substantial amount of silicon (typically at least 25%) and no more than 45% oxygen. The unique combination of a fairly high amount of silicon with a significant amount of oxygen and a substantial amount of carbon makes these films highly transparent and flexible (read on conformable). See abstract, col. 2, lines 25-42, col. 3, lines 5-6, col. 5, lines 35-45. 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the diamond like glass as the hydrophobic coating motivated by that  fact that US’157 discloses that the unique combination of a fairly high amount of silicon with a significant amount of oxygen and a substantial amount of carbon makes these films highly transparent and flexible (conformable) is suitable for abrasive surface (abstract, col. 2, lines 25-42, col. 3, lines 5-6, col. 5, lines 35-45) and US’886 discloses that the coating can include a glass-like Si--O network([0089]).

Response to Arguments
Applicant’s arguments with respect to claim(s) s have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
US’886 discloses that the coatings have a high water contact angle, e.g., 105° and higher. In specific cases, the water contact angle can be within the range of from about 90° to about 120°. See [0103]. The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "close" ranges, and close ranges have been held to establish prima facie obviousness (MPEP 2144.05). Please note “about “permits some tolerance.
US’157 is used to show  DLG coating components as applicant set forth in the instant application. US’157 discloses a diamond-like glass (DLG) film including a diamond-like glass containing at least about 30 atomic percent carbon, at least about 25 atomic percent silicon, and less than or equal to about 45 atomic percent oxygen on a hydrogen-free basis(abstract). The DLG can be used as an abrasive surface. Diamond-like glass is an amorphous carbon system including a substantial quantity of silicon and oxygen that exhibits diamond-like properties. In these films, on a hydrogen-free basis, there is at least 30% carbon, a substantial amount of silicon (typically at least 25%) and no more than 45% oxygen. The unique combination of a fairly high amount of silicon with a significant amount of oxygen and a substantial amount of carbon makes these films highly transparent and flexible (read on conformable). See abstract, col. 2, lines 25-42, col. 3, lines 5-6, col. 5, lines 35-45.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731